Examiner’s Amendment

1. An Examiner's Amendment to the record appears below.  Should the changes be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

2. The amendment to claim 41 is to correct an obvious minor clerical error.  See MPEP 1302.04.  



3. The claims listed at pages 3 – 5 of the Corrected Notice of Allowability dated 09/14/2021 have been amended as follows:

In claim 41, the phrase “The method of claim 1” has been replaced with:
-- The method of claim 40 --



4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA OUSPENSKI whose telephone number is 571-272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644